Stephens, J.
¶98 (dissenting) — The majority’s decision hinges on an interpretation of RCW 19.27.097 that is unsupported by the plain language of the statute, precedent, or common sense. It assumes this provision of the building code requires Whatcom County to determine water right priorities before it may grant a building permit that relies on a permit-exempt well. It also assumes this provision prohibits the county from relying on the Department of Ecology’s determination of whether water is available for withdrawal in a particular basin. The effect of the majority’s holding is to require individual building permit applicants to commission a hydrogeological study to show that their very small withdrawal does not impair senior water rights, and then have the local building department evaluate the adequacy of that scientific data. The practical result of this holding is to stop counties from granting building permits that rely on permit-exempt wells. Not only is this contrary to the clear legislative purpose of RCW 19.27.097, it potentially puts counties at odds with the Department of Ecology and imposes impossible burdens on landowners. I respectfully dissent.

I. RCW 19.27.097 Does Not Require Building Permit Applicants To Provide Evidence of the Legal Availability of Water

¶99 The majority holds that to satisfy the Growth Management Act (GMA), chapter 36.70A RCW, the county cannot rely on the Department of Ecology’s water availability determinations, but instead must require building permit applicants relying on permit-exempt wells to provide *701the county with evidence that water is both factually and legally available. See majority at 674-75. The majority’s holding relies on a faulty interpretation of RCW 19.27.097. That statute provides in relevant part,
(1) Each applicant for a building permit of a building necessitating potable water shall provide evidence of an adequate water supply for the intended use of the building. Evidence may be in the form of a water right permit from the department of ecology, a letter from an approved water purveyor stating the ability to provide water, or another form sufficient to verify the existence of an adequate water supply. In addition to other authorities, the county or city may impose conditions on building permits requiring connection to an existing public water system where the existing system is willing and able to provide safe and reliable potable water to the applicant with reasonable economy and efficiency. An application for a water right shall not be sufficient proof of an adequate water supply.
(2) Within counties not required or not choosing to plan pursuant to RCW 36.70A.040, the county and the state may mutually determine those areas in the county in which the requirements of subsection (1) of this section shall not apply. The departments of health and ecology shall coordinate on the implementation of this section. Should the county and the state fail to mutually determine those areas to be designated pursuant to this subsection, the county may petition the department of enterprise services to mediate or, if necessary, make the determination.
RCW 19.27.097.
¶100 While part of the GMA, this statute is codified in the building code, chapter 19.27 RCW. See Kittitas County v. E. Wash. Growth Mgmt. Hr’gs Bd., 172 Wn.2d 144, 178-79, 256 P.3d 1193 (2011). It sends a simple message to building permit applicants: “show me the water.” It does not require counties to modify their growth management ordinances to deviate from the Department of Ecology’s determination of whether water is available for use in a particular basin. Nor does it require applicants to undertake the burden of showing that the use of a permit-exempt well will not impair senior water rights.
*702¶101 The plain language of RCW 19.27.097 supports this interpretation. The methods that an applicant may use to show there is an “adequate water supply” speak to the actual presence of water, not its legal availability. RCW 19.27.097(1) (“Evidence may be in the form of... a letter from an approved water purveyor stating the ability to provide water.”). Furthermore, the statute uses the term “adequate” to describe the water supply; it does not use “available.” Id. This is important, as “[w]e presume the legislature intends a different meaning when it uses different terms.” Foster v. Dep’t of Ecology, 184 Wn.2d 465, 473, 362 P.3d 959 (2015). In the water code, where the legislature intends an investigation of both factual and legal availability of water, it uses the term “available.” See RCW 90.03.290(1) (providing that under the water code’s appropriation procedure, it is the duty of the Department of Ecology to “determine what water, if any, is available for appropriation” (emphasis added)), (3) (“[I]f [the department] shall find that there is water available for appropriation for a beneficial use, and the appropriation thereof as proposed in the application will not impair existing rights or be detrimental to the public welfare, it shall issue a permit.... But where there is no unappropriated water in the proposed source of supply, or where the proposed use conflicts with existing rights,” the department shall reject the application, (emphasis added)). In GMA regulations, the term “adequate” refers to actual water supply, not legal availability. See WAC 365-196-210(3) (Department of Commerce GMA regulations defining “adequate public facilities” as “facilities which have the capacity to serve development without decreasing levels of service below locally established minimums”), -410(1)(d) (“The housing element must contain at least the following features:... [a]dequate provisions for existing and projected housing needs of all economic segments of the community.”).
¶102 The majority’s attempt to tie the GMA’s broad policy objectives and planning goals to this statute over*703looks the fact that RCW 19.27.097 applies to both GMA and non-GMA counties. The statute speaks directly to an individual applicant’s burdens, not to the required elements of a county’s comprehensive plan. See RCW 19.27.097(1) (“Each applicant for a building permit of a building necessitating potable water shall provide evidence of an adequate water supply for the intended use of the building.” (emphasis added)). Although under this statute non-GMA counties can require building permit applicants to provide evidence of an adequate water supply, this is not mandated. In non-GMA counties, applicants may or may not have to show evidence of potable water. RCW 19.27.097(2) (‘Within counties not required or not choosing to plan pursuant to RCW 36.70A.040, the county and the state may mutually determine those areas in the county in which the requirements of subsection (1) of this section shall not apply.”).
¶103 The majority’s holding, which requires applicants for a building permit in a GMA county to prove the legal availability of water, will lead to inconsistent protection for senior water rights holders across the state. See 1992 Op. Att’y Gen. No. 17, at 7 n.4 (“In areas where RCW 19.27.097(1) does not apply, the local building department will not need to determine whether there is an adequate water supply before issuing a building permit.”). Under the majority’s interpretation, senior water rights holders in GMA counties can rely on counties to look at applicants’ evidence and deny building permits when permit-exempt wells would interfere with senior water rights. However, in non-GMA counties where applicants relying on permit-exempt wells do not have to prove water is legally available, senior water rights holders bear the burden of determining a permit-exempt well is interfering with their rights and initiating a lawsuit to stop the impairment.19 We cannot *704read the requirements of the building code to create such unequal protection for senior water rights holders.
¶104 Noticeably missing from the majority’s analysis of RCW 19.27.097 is any discussion of the inconsistent protection its interpretation creates. The majority brushes off this argument, stating, “While the dissent correctly notes that RCW 19.27.097 contains separate requirements for GMA and non-GMA counties, this does not give this court grounds to ignore the rest of the GMA.” Majority at 674 n.6. This court should not interpret a statute so as to give people in some counties greater protection for their water rights than others, especially when the result is to foster piecemeal decision-making regarding water use. By interpreting RCW 19.27.097 to mean “show me the water” and allowing counties to rely on the Department of Ecology’s determination of whether water is legally available, I do not ignore the other provisions of the GMA. Instead, I harmonize the GMA and the Water Resources Act of 1971 (WRA), chapter 90.54 RCW, and its goal of consistent decision-making—something the majority fails to do.
¶105 The WRA requires the Department of Ecology, “through the adoption of appropriate rules ... to develop and implement ... a comprehensive state water resources program which will provide a process for making decisions on future water resource allocation and use.” RCW 90.54.040(1) (emphasis added). The ordinary meaning of “comprehensive” is “covering a matter under consideration completely or nearly completely.” Webster’s Third New International Dictionary 467 (2002); see Tingey v. Haisch, 159 Wn.2d 652, 658, 152 P.3d 1020 (2007) (“When a term has a well-accepted, ordinary meaning, a regular dictionary may be consulted to ascertain the term’s definition.”). The legislature recognized the need for comprehensive planning to effectively manage water resources:
*705To ensure that available water supplies are managed to best meet both instream and offstream needs, a comprehensive planning process is essential. . . . Through a comprehensive planning process that includes the state, Indian tribes, local governments, and interested parties, it is possible to make better use of available water supplies and achieve better management of water resources. Through comprehensive planning, conflicts among water users and interests can be reduced or resolved.
RCW 90.54.010(1)(b).
¶106 The legislature also recognized that water does not respect human-made boundaries. It found that “[c]ompre-hensive water resource planning is best accomplished through a regional planning process sensitive to the unique characteristics and issues of each region.” RCW 90.54.010(1)(c). The legislature entrusted the Department of Ecology with the task of developing and implementing the “comprehensive state water resources program.” RCW 90.54.040(1). It also instructed local governments, including counties, to “whenever possible, carry out powers vested in them in manners which are consistent with the provisions of this chapter.” RCW 90.54.090. In response to the WRA, the Department of Ecology established the Water Resources Management Program, see ch. 173-500 WAC, and water resource inventory areas, such as the “Nooksack Rule” at issue in this case, see, e.g., ch. 173-501 WAC; see also Postema v. Pollution Control Hr’gs Bd., 142 Wn.2d 68, 81, 83, 11 P.3d 726 (2000).
¶107 I would interpret RCW 19.27.097 to align with the WRA. Allowing counties to integrate the Department of Ecology’s water determinations into their comprehensive plans and rely on them when reviewing building permit applications promotes the integrated, comprehensive management the legislature envisioned. It also promotes consistent water management throughout a basin, recognizing that basins cross county lines.
¶108 In contrast, the majority’s rule clashes with the WRA. The majority’s holding will lead to county-by-county *706decisions on water use that directly undermine the WRA’s mandate for a comprehensive water management plan. Not only that, but the majority’s approach risks a “race to the bottom” in water management. Counties, lacking both the Department of Ecology’s expertise and its statewide perspective, are ill equipped to thoroughly vet the information that permit applicants will offer to show no impairment. Nor do county building departments have an obligation to perform their own research or consult with other potentially affected parties (e.g., tribes or other counties) before deciding whether a small well will negatively impact a senior water right. Of course, counties often do have an incentive to approve building permits, increasing the local tax base and boosting economic growth through new development. Requiring counties to make their own determination of whether water is legally available—rather than allowing them to rely on the Department of Ecology— undermines the comprehensive water management required by the WRA.20
¶109 Finally, the majority’s interpretation is contradicted by the Department of Commerce’s GMA development regulations and a formal attorney general opinion. The Department of Commerce regulations incorporate RCW 19.27.097’s requirement that applicants for building permits provide evidence “of an adequate water supply for the intended use of the building.” WAC 365-196-825(1). The regulations also state that cities and counties should consult 1992 Attorney General Opinion No. 17 (AG Opinion), *707which interprets RCW 19.27.097’s requirements, “for assistance in determining what substantive standards should be applied.” WAC 365-196-825(2). Formal attorney general opinions “are generally ‘entitled to great weight.’ ” Five Corners Family Farmers v. State, 173 Wn.2d 296, 308, 268 P.3d 892 (2011) (quoting Seattle Bldg. & Constr. Trades Council v. Apprenticeship & Training Council, 129 Wn.2d 787, 803, 920 P.2d 581 (1996)).
¶110 The AG Opinion explains that “an ‘adequate’ water supply is one that is of sufficient quality and sufficient quantity to satisfy the demand created by the new building.” 1992 Op. Att’y Gen. No. 17, at 7. Determining whether there is sufficient quantity depends on the source of the water: a public water system or another water source. Id. at 9-10. Moreover, this is solely a local determination. Id. (“[L]ocal building departments will be able to exercise greater discretion when determining whether other water sources provide water of sufficient quality and quantity” than they may exercise over public water systems.). The AG Opinion explains that “any applicant for a building permit who claims that the building’s water will come from surface or ground waters of the state, other than from a public water system, must prove that he has a right to take such water.” Id. at 10-11. In order to meet this burden, the applicant must either have a permit from the Department of Ecology or meet the requirements for a permit-exempt well.21 See id. (discussing permitting requirements and exception). Nothing in the AG Opinion suggests a building permit applicant must hire experts or undertake litigation to demonstrate that a permit-exempt well will not impair any senior water right.
*708¶111 In a footnote, the AG Opinion explains that junior water rights—established either by permit or by beneficial use of a permit-exempt well—may at times be curtailed to ensure no impairment of senior water rights. See id. at 11 n.5. The AG Opinion states,
Although RCW 19.27.097 states that a water right permit from the Department of Ecology may be evidence of an adequate water supply, we believe that, because of the first-in-time doctrine, it may not be sufficient evidence in cases where water is not actually available for withdrawal. In areas experiencing drought severe enough to deprive those holding junior water rights of water, for example, a local building department could require evidence in addition to the water right that a sufficient quantity of water actually would be available for the building to be constructed.

Id.

¶112 This statement should not be misconstrued to suggest that an applicant must prove the legal availability of water before the local building department may grant a building permit. It does not impose a mandate on local departments. Rather, this passage in the AG Opinion describes a situation in which junior water rights have been curtailed, and cautions that mere reliance on a Department of Ecology permit may not be sufficient in such situations. But, the curtailment of junior water rights occurs only after competing water rights have been resolved in superior court. See Rettkowski v. Dep’t of Ecology, 122 Wn.2d 219, 225, 234, 858 P.2d 232 (1993). The AG Opinion therefore suggests that a local building department could require additional evidence of no impairment if there has already been a water rights determination and junior rights have been curtailed. This limited situation will not affect the majority of building permit applications.
*709II. The Majority Misinterprets Kittitas County v. Eastern Washington Growth Management Hearings Board and Postema v. Pollution Control Hearings Board
¶113 The majority relies on Kittitas County to reach its holding that RCW 19.27.097 requires applicants to show that water is legally available, and that the county, not the Department of Ecology, must make the ultimate determination of water availability. See majority at 675 (“Through [RCW 19.27.097(1) and RCW 58.17.110(2)], the GMA requires counties to assure that water is both factually and legally available. Kittitas County, 172 Wn.2d at 179-80.”). The majority misinterprets that decision. In Kittitas County we invalidated Kittitas County’s subdivision regulations that allowed multiple, separately evaluated subdivision applications for properties that are all part of the same development. We held such regulations “tacitly allow [ ] subdivision applicants to evade this court’s rule in Campbell & Gwinn."22 Kittitas County, 172 Wn.2d at 177 (citing Dep’t of Ecology v. Campbell & Gwinn, LLC, 146 Wn.2d 1, 43 P.3d 4 (2002)). We held,
Without a requirement that multiple subdivision applications of commonly owned property be considered together, the County cannot meet the statutory requirement that it assure appropriate provisions are made for potable water supplies. Instead, nondisclosure of common ownership information allows subdivision applicants to submit that appropriate provisions are made for potable water through exempt wells that are in fact inappropriate under Campbell & Gwinn when considered as part of a development, absent a permit. To interpret the County’s role under RCW 58.17.110 to require the County to only assure water is physically underground effectively allows *710the County to condone the evasion of our state’s water permitting laws.
Id. at 180.
¶114 The majority interprets this case to hold that the county must evaluate the factual and legal availability of water. Majority at 674-75. What Kittitas County in fact holds is that county regulations cannot circumvent the requirements for valid permits issued by the Department of Ecology; subdivision applicants required to obtain water permits must obtain valid permits. In Kittitas County, we assumed the validity of permit-exempt wells, without requiring a further showing of no water rights impairment. 172 Wn.2d at 180. Thus, our decision in Kittitas County does not support the majority’s imposition of additional burdens on building permit applicants and local jurisdictions.
¶115 The majority also improperly relies on our holding in Postema to conclude that “[i]t would be incongruous to limit Postema to the holding that Ecology must consider the effect of groundwater appropriations on minimum flows when issuing permits but that [Whatcom] County does not need to consider these same impacts when issuing building permits.” Majority at 685. There are two problems with this statement. First, it rests on the same faulty interpretation of RCW 19.27.097(1) discussed above. Second, it is not “incongruous” to limit Postema’s holding to the facts of that case. By transposing a rule adopted for permitted wells into the permit-exempt context, the majority ignores the distinction between these types of withdrawals. See majority at 685. This statutory-based distinction is discussed in greater detail below. While Postema requires the Department of Ecology to determine if a permitted withdrawal of groundwater would negatively impact instream flows, nothing in that decision, or in the GMA, shifts this burden onto counties when individuals rely on permit-exempt wells.23

*711
III. The Practical Effect of the Majority’s Holding Is To Prevent New Construction That Relies on Permit-Exempt Wells

¶116 The majority’s holding amounts to a policy decision that GMA counties should not issue building permits that rely on permit-exempt groundwater withdrawals. This is not a policy decision we are at liberty to make.
¶117 Determinations of water availability are complex and costly. We recognized in Postema that “[t]he interrelationship [between groundwater withdrawals and surface water] can be quite complex and effects are sometimes difficult or impossible to measure in the field. Also, pumping groundwater may not have a discernable effect on surface water until considerable time has passed, depending upon the conditions.” 142 Wn.2d at 75-76.24 The majority fails to acknowledge the astronomical task it assigns to individual applicants. This task is particularly difficult to justify in light of the smallness of permit-exempt withdrawals.25
*712¶118 This is not to say that studying the effect of permit-exempt wells is unimportant, just that it is unlikely to be undertaken by individuals applying for a building permit. In a recent publication, the Department of Ecology explained what is needed to assess the cumulative effects of permit-exempt groundwater withdrawals. See Ann Wessel, Dep’t of Ecology, Draft: Mitigation Options for the Impacts of New Permit-Exempt Groundwater Withdrawals 7-9 (2015).26 “To understand how exempt well consumptive water use translates into effects on streams at a local scale,” one must consider multiple factors, including well density, hydro-geologic factors, distribution of wells and well depths within the subbasin, timing of withdrawals, difference in indoor and outdoor consumptive water use, and tangential hydro-logic changes due to landscape changes. Id. at 9. “To evaluate the effects of groundwater withdrawals on particular streams, some type of groundwater model is typically needed. If only one groundwater withdrawal is being analyzed, a simple analytical program may suffice.” Id. at 10. The cost of building these models can be quite high. In a recent Court of Appeals case, it was estimated that the cost of the “specific hydrogeological data and models [that] are needed for informed decisions about managing and allocating water use and protecting surface flows in the Johns Creek basin” would be approximately $300,000. Squaxin Island Tribe v. Dep’t of Ecology, 177 Wn. App. 734, 738, 312 P.3d 766 (2013). Once funding was obtained, it would take “at least two years to perform the study and to make its results useable to decision-makers.” Id.
*713¶119 Furthermore, to best determine the effect of any groundwater withdrawal, it is necessary to investigate the hydrogeology of all connected surface waters and ground-waters. In a draft report discussing the appropriate technical methods for assessing the effects of groundwater withdrawals on surface water, technical experts from the Department of Ecology stated that “water-withdrawal proposals are always best evaluated in the context of an entire watershed. Therefore, the Committee recommends that tools and capacity be developed for basin-scale analysis of water resources.” Dep’t of Ecology, Draft: Report of the Technical Advisory Committee on the Capture of Surface Water by Wells ES-7 (1998).27 The committee found that “the area of investigation for capture analysis must be large enough that 100% of the capture for a well or group of wells can be accounted for; this may only extend to the nearest surface water, but more often extends out ... to the boundaries of the groundwater basin and, sometimes, beyond into adjoining basins.” Id. at 33. The committee recognized that “[appropriate analysis and data collection . . . requires extensive effort, particularly if, as is frequently the case, the capture analysis is done without the benefit of previously developed base information on a basin’s hydrogeology.” Id. Given the complex nature of groundwater and surface water interaction, the majority’s conclusion that RCW 19.27.097 requires individual applicants to show no impairment will effectively halt local departments from granting building permits.
¶120 The majority’s holding pushes a massive, and likely insurmountable, burden onto individuals applying for a building permit. This was not the legislature’s intent when it enacted RCW 19.27.097.28 The exemption for small *714withdrawals of groundwater has “two evident and interrelated purposes: (1) to save the appropriator of a very small withdrawal the trouble and expense of applying for a permit where the effect of the withdrawal would be very slight; (2) to save the state the trouble and expense of processing applications for small withdrawals with little impact on the total water available.” 1997 Op. Att’y Gen. No. 6, at 6. Requiring individual building permit applicants to show that their small withdrawals of water will not impair senior rights undermines both of these goals.
¶121 A far more sensible approach is to recognize that RCW 19.27.097 requires applicants to show only that sufficient water is factually adequate to support the proposed building, and that it is permissible for the county’s regulations to follow the Department of Ecology’s Nooksack Rule. This holding is consistent with GMA regulations and with the WRA. See WAC 365-196-825(3) (“If the department of ecology has adopted rules on this subject [adequate potable water], or any part of it, local regulations should be consistent with those rules. Such rules may include instream flow rules . . . .”); RCW 90.54.040 (requiring the Department of Ecology to develop and implement a comprehensive water resources program). It is also consistent with Kittitas County, in which we stated that the Department of *715Ecology “ought to assist counties in their land use planning to adequately protect water resources,” and maintained its role as the administrator of water appropriations. Kittitas County, 172 Wn.2d at 180; see also Almgren v. Dep’t of Ecology, No. 11-109c, 2014 WL 3700692, at *7, 2014 WA ENV LEXIS 30, at *21 (Wash. Pollution Control Hr’gs Bd. July 1, 2014) (“to make these decisions [concerning water availability in land use permitting], the local government relies on information and expertise from other agencies including from Ecology” (citing Kittitas County, 172 Wn.2d at 178)).
¶122 I would hold that the county’s code is consistent with RCW 19.27.097 and properly incorporates the Department of Ecology’s Nooksack Rule. Thus, the county complied with GMA requirements to protect water. Because the majority holds otherwise, I respectfully dissent.
Fairhurst and Gordon McCloud, JJ., concur with Stephens, J.

 Permit-exempt wells that are regularly, beneficially used are “entitled to a right equal to that established by a permit.’’ RCW 90.44.050. “The authority to adjudicate and enforce water rights ... is specifically granted to the superior *704courts . . . .” Rettkowski v. Dep’t of Ecology, 122 Wn.2d 219, 225, 858 P.2d 232 (1993).


 If the Department of Ecology determines that water is not legally available for permit-exempt withdrawals, it has the authority to close a basin to all future consumptive use, including permit-exempt wells. See WAC 173-501-070(2) (closing Whatcom Creek “to any further appropriation, including otherwise exempted single domestic use’’). Under the rule I propose, counties could integrate the Department of Ecology’s rules into their codes and rely on its closure of a basin to permit-exempt withdrawals to deny a building permit. Although the majority does not address this scenario, its holding suggests that counties could not rely on the Department of Ecology’s decision to close a basin, but would instead have to engage in an independent analysis to determine if a proposed permit-exempt withdrawal would, in fact, affect a senior water right before denying a building permit.


 To be eligible to utilize a permit-exempt well, the withdrawal of groundwater must be “for stock-watering purposes, or for the watering of a lawn or of a noncommercial garden not exceeding one-half acre in area, or for single or group domestic uses in an amount not exceeding five thousand gallons a day, or as provided in RCW 90.44.052 [Whitman County clustered residential developments pilot project], or for an industrial purpose in an amount not exceeding five thousand gallons a day.’’ RCW 90.44.050.


 In Campbell & Gwinn, we held that “commonly owned developments are not exempt [from water permitting requirements] and therefore must comply with the established well permitting process if the total development uses more than 5,000 gallons of water per day.’’ Kittitas County, 172 Wn.2d at 177 (citing Dep’t of Ecology v. Campbell & Gwinn, LLC, 146 Wn.2d 1, 4, 43 P.3d 4 (2002)).


 The majority finds additional support for its position “that counties must consider minimum flows when issuing building permits, even for developments *711relying on permit-exempt wells” in Fox v. Skagit County, 193 Wn. App. 254, 372 P.3d 784 (2016) (Division One), petition for review filed., No. 93203-4 (Wash. June 7, 2016). Majority at 686. A petition for review is pending in Fox, and it offers no greater authority than the decision below, also from Division One of the Court of Appeals. See Fox, 193 Wn. App. 254. For the reasons explained above, I would reject Division One’s view that a county must determine whether a permit-exempt well would infringe senior water rights before issuing a building permit. See id. at 271.


 The majority relies on Postema for the proposition that the Department of Ecology’s understanding the effects of groundwater withdrawals on surface water has changed over time. See majority at 666. The majority then states that because in Postema we held the Department of Ecology must take these impacts into consideration when issuing groundwater withdrawal permits, counties must also take these impacts into account when issuing building permits. Id. As explained above, Postema does not require counties to evaluate the legal availability of water when considering building permits relying on permit-exempt wells. Furthermore, just because the Department of Ecology’s understanding of water has evolved does not mean that counties are required to reevaluate the science behind the Department of Ecology’s basin rules. If a party wishes to challenge a basin rule because of “old” science, the party may do so under Washington’s Administrative Procedure Act, chapter 34.05 RCW. A challenge to the county’s comprehensive plan is not the appropriate procedure.


 Domestic use permit-exempt wells may not withdraw more than 5,000 gallons of water per day. RCW 90.44.050. That equates to 3.47 gallons per minute *712(gpm). For comparison, for houses constructed under the United States Department of Housing and Urban Development mortgage insurance relying on individual water systems, “[t]he system should be capable of delivering a flow of 5 gpm.” 24 C.F.R. § 200.926d(f)(2)(i). The withdrawals at issue in Postema were 280 gpm, 142 Wn.2d at 101; 200 gpm, id. at 103; 3,500 gpm, id. at 108; 60 gpm, id. at 111; and 100 gpm, id. at 115.


 This publication, number 15-11-017, is available at http://www.ecy.wa.gov /programs/wr/wrac/images/pdi/15-ll-017-reviewdraft.pdf [https://perma.cc/SAM2 -88WK].


 This publication, number WR-98-154, is available at https://fortress.wa.gov /ecy/publications/documents/98154.pdf [https://perma.cc/JS6H-S3DX].


 See Richard L. Settle & Charles G. Gavigan, The Growth Management Revolution in Washington: Past, Present, and Future, 16 U. Puget Sound L. Rev. 867, 881-96 (1993) (recounting full legislative history). Relevant here is that at the *714time the legislature enacted RCW 19.27.097, it considered eliminating permit-exempt wells. The original Engrossed Substitute House Bill 2929 included a provision that removed the exemption; required those who wanted to construct a previously permit-exempt well to provide the Department of Ecology with 60 days’ notice; allowed the Department of Ecology to require those wishing to construct a formerly exempt well “to apply for a water right permit if the area within which the withdrawal would occur is known or believed to have problems related to water availability, water quality, interference with existing water rights, or other related problems which could be adversely affected by additional withdrawals of ground water’’; and allowed the Department of Ecology to deny the permit “if water is not available, if the use is not a beneficial use, if the use would adversely affect existing water rights, if the use would threaten water quality or if the use would be inconsistent with a local comprehensive plan.’’ Engrossed Substitute H.B. 2929, at 54-55, 51st Leg., Reg. Sess. (Wash. 1990). The senate amended the bill, removing these provisions. S. Amend. Engrossed Substitute H.B. 2929, 51st Leg., Reg. Sess. (Wash. 1990). After significant debate, see Settle & Gavigan, supra, at 886-87, the bill that was ultimately signed by the governor did not contain these provisions. See Laws of 1990, 1st Ex. Sess., ch. 17.